DETAILED ACTION
Status of Claims
The amendment after final filed 02/15/2022 has not been entered because Applicant has amended independent claim 1 including increasing the nickel concentration thus narrowing the range. If entered, the propose amendment would appear to overcome the prior art rejection. Zhong teaches y’ = 0.8 for nickel, and not the proposed y’ = 0.88. However, such a proposed amendment would require further search and consideration. Claims 1-10 remain pending. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723